Citation Nr: 0727327	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran retired from active duty in August 1995 with more 
than twenty years of service.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO denied the claims for service connection for left 
knee disorder and a bilateral leg disorder in an April 1996 
rating decision.  The RO notified the veteran his claims had 
been denied in an April 1996 letter.  The veteran did not 
appeal.  

2.  The evidence submitted since the April 1996 rating 
decision includes additional service medical records which 
note a diagnosis of left knee chondromalacia, and more 
current VA records showing left knee chondromalacia which is 
evidence that relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

3.  The evidence submitted since the April 1996 rating 
decision is merely cumulative and redundant of evidence 
previously of record relating to a bilateral leg disorder.  


CONCLUSIONS OF LAW

1.  The April 1996 RO decision denying service connection for 
a left knee disorder is final.  38 U.S.C.A. § 7104(b)(West 
2002); 38 C.F.R. § 3.104, 20.1103 (1995).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a left knee disorder.  
38 C.F.R. § 3.156 (2006).  

3.  A left knee disorder, chondromalacia was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

4.  New and material evidence has not been submitted to 
reopen the claim for service connection for a bilateral leg 
disorder.  38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The decision below reopens the veteran's 
claim for service connection for a left knee disorder and 
grants service connection.  Therefore, at this time there can 
be no prejudice in adjudicating the claim for service 
connection for a left knee disorder due to any defect 
associated with VA compliance with the duties to notify or to 
assist.  

As to the claim for a bilateral leg disorder, the RO sent the 
veteran a letter in December 2001 immediately after his 
request to reopen was received in November 2001.  The letter 
did not inform the veteran he must submitted new and material 
evidence or provide him with the definition of new and 
material evidence.  It is not until a July 2004 supplemental 
statement of the case that the veteran was given a copy of 
the new regulations defining new and material evidence.  
While not technically compliant with notice requirements, the 
veteran has not identified any records of treatment for a 
bilateral leg disorder or any current diagnosis of such a 
disorder.  Where there are no records of any treatment since 
service or any current diagnosis of bilateral leg disorder, 
there is no possibility of the veteran substantiating his 
claim.  Thus, there would be no benefit to the veteran in 
remanding the claim to remedy any errors in notice to the 
veteran.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and a decision on the appeal at this 
time is appropriate. 

The veteran filed his original claim for service connection 
in September 1995.  The RO denied the claims for service 
connection in an April 1996 rating decision.  In an April 
1996 letter to the veteran the RO notified him that his claim 
had been denied.  The veteran did not appeal.  The April 1996 
rating decision became final.  38 U.S.C.A. § 7104(b)(West 
2002); 38 C.F.R. § 3.104, 20.1103 (1995).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  

The veteran requested his claims for service connection be 
reopened in November 2001.  The Board has compared the 
evidence in the claims folder in April 1996 to that obtained 
since April 1996.  

In April 1996, the evidence in the claims folder included one 
envelope of service medical records which did not include any 
references to a "left" knee.  An August 1990 service 
medical record includes a complaint of bilateral leg pain.  
Patellofemoral syndrome with ligamental laxity was the 
assessment.  Also of record was an October 1995 VA 
examination report which diagnosed bilateral chondromalacia 
of the patella.  

The evidence submitted since April 1996 includes two 
additional envelopes of service medical records, private 
medical records, the veteran's VA outpatient treatment 
records and a VA examination report.  The additional service 
medical records include January 1976 records which noted the 
veteran had pain in the left knee, attributed to 
chondromalacia.  Also contained in the service medical 
records was a November 1976 complaint of pain in the right 
calf of the leg which occurred while the veteran was running.  
Questionable tenosynovitis was diagnosed.  VA records include 
February 2002 treatment for pain in both knees with diagnosis 
of mild chondromalacia of the patellae.  May 2002 VA 
outpatient treatment records include follow up for knee pain.  
In his notes the VA physician stated that it was more likely 
than not that the problem was service connected, since the 
symptoms began when the veteran was on active duty.  

Bilateral Leg

The additional evidence submitted since April 1996 includes 
only additional service medical records noting complaints of 
leg pain.  The VA outpatient treatment records, private 
medical records and VA examination report do not include any 
relevant evidence.  Previously when the claim for service 
connection for a bilateral leg disorder was considered there 
was evidence in service, but no current diagnosis of any 
bilateral leg disorder.  The additional service medical 
records do not address an "unestablished fact."  They are 
merely cumulative and redundant, supplying additional 
evidence of in-service complaints.  For that reason the Board 
has concluded no new and material evidence has been 
submitted.  As such, this aspect of the appeal is denied.  

Left Knee 

The additional evidence submitted includes diagnosis of 
chondromalacia of the left knee in service.  The VA records 
contain an opinion relating the current diagnosis of 
chondromalacia to symptoms in service.  This evidence is new.  
When considered with the evidence in the claims folder which 
included a post service diagnosis in October 1995 of 
bilateral chondromalacia it raises a possibility of 
substantiating the veteran's claim for service connection for 
a left knee disorder.  As new and material evidence has been 
submitted, the claim for service connection for a left knee 
disorder is reopened.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service medical records beginning in January 1976 include 
complaints of left knee pain.  The veteran reported that he 
had been experiencing pain in the left knee after prolonged 
walking for the last two months.  Examination revealed slight 
crepitus.  Chondromalacia was diagnosed.  In August 1990 the 
veteran complained of bilateral leg pain that was a chronic 
problem.  The veteran's Report of Medical Examination at 
retirement dated in November 1995 noted no abnormalities of 
the lower extremities.  Underneath the heading Summary of 
Defects and Diagnoses was listed "RPPS (B) knee."  (RPPS is 
the abbreviation for retropatellar pain syndrome.)  On his 
March 1995 Report of Medical History the veteran checked 
having a history of a trick or locked knee.  Knee pain 
diagnosed as retropatellar pain syndrome in 1990 was recorded 
by the examiner.  

VA examination in October 1995 revealed that patellar 
manipulation caused pain.  X-rays were normal.  Minor 
patellofemoral syndrome or bilateral chondromalacia of the 
patella was the diagnosis.  The veteran reported having 
symptoms since 1991.  

June 1996 VA records included a notation that the veteran had 
knee problems.  

A February 2002 VA orthopedic consultation revealed the 
veteran had pain in both knees.  Range of motion revealed 
minimal retropatellar crepitation.  Mild chondromalacia of 
the patellae was diagnosed.  In May 2002 a VA orthopedic 
surgeon recorded that in his opinion, it was more likely than 
not that the problem was service connected, since the 
symptoms started when the veteran was on active duty.  

Given service medical records include complaints of left knee 
pain and diagnosis of chondromalacia of the left knee, and 
more current records show left knee chondromalacia, linked by 
a VA physician to service, the evidence supports service 
connection for a left knee disorder, chondromalacia.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a bilateral leg disorder, is 
not reopened.  

As new and material evidence has been submitted, the claim 
for service connection for a left knee disorder, is reopened.  

Service connection for left knee chondromalacia is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


